Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 1 of 11        PageID #: 1024




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                    Case No. 20-cr-00009-DKW-1

              Plaintiff,                       ORDER DENYING
                                               DEFENDANT’S MOTION FOR
        vs.                                    COMPASSIONATE RELEASE

  JANICE BLUMENSTEIN,

              Defendant.


       Approximately 18 months into her 65-month sentence, Defendant Janice

 Blumenstein asks the Court to reduce her sentence to time served because her age

 and medical conditions, in light of the COVID-19 pandemic, present extraordinary

 and compelling reasons warranting such a reduction. The Court disagrees, and, for

 the reasons set forth below, her motion is DENIED.

                            RELEVANT BACKGROUND

       On February 21, 2020, Blumenstein pled guilty to a methamphetamine

 distribution-related offense. Dkt. No. 45. On July 29, 2020, the Court sentenced

 Blumenstein to 65 months’ imprisonment and three years of supervised release.

 Dkt. Nos. 61, 62. The Court departed downward from the 87 to 108 months’

 sentencing guideline range because of Blumenstein’s assistance to the government

 and pre-sentence rehabilitation. Dkt. No. 63 at 2–3.
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 2 of 11                      PageID #: 1025




        On March 9, 2021, Blumenstein filed a pro se motion for sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt.

 No. 64. After being appointed to represent her, the Federal Public Defender’s

 Office filed a supplemental brief in support of Blumenstein’s compassionate

 release motion on April 5, 2021. Dkt. No. 71. Blumenstein argues her age (52

 years old) 1 and medical conditions—overweight/obesity, hypothyroidism, and a

 prior COVID-19 infection—in light of the COVID-19 pandemic, present

 extraordinary and compelling reasons warranting her immediate release. Dkt. No.

 71 at 8–13. On April 7, 2021, the Government filed a response opposing any

 sentence reduction, Dkt. No. 74, to which Blumenstein replied on April 23, 2021,

 Dkt. No. 77. This order follows.

                                    LEGAL STANDARD

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal




 1
  It appears that during the course of Blumenstein’s compassionate release efforts, first through
 the Bureau of Prisons and then this Court, her birthdate passed. For this reason, some of
 Blumenstein’s briefs and exhibits list her age as 51 years old. See Dkt. No. 71 at 8. She is, in
 fact, 52 years old. See Dkt. No. 57 at 2 (Blumenstein was born on March 11, 1969).

                                                 2
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 3 of 11          PageID #: 1026




 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

       1. the inmate exhausted “all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion” on her behalf or 30 days has lapsed
          since the relevant warden received a request to do so;

       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction”; and

       3. the court considers the sentencing factors set forth in 18 U.S.C. §3553(a).

 18 U.S.C. § 3582(c)(1)(A)(i). The inmate bears the burden of establishing the

 requirements for a sentence reduction by a preponderance. See, e.g., United States

 v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998); see also Walton v. Arizona,

 497 U.S. 639, 650 (1990) (a defendant’s due process rights “are not violated by

 placing on him the burden of proving mitigating circumstances sufficiently

 substantial to call for leniency”), overruled on other grounds by Ring v. Arizona,

 536 U.S. 584, 609 (2002).

                                   DISCUSSION

       The parties dispute only the second and third requirements detailed above.

 See Dkt. No. 74 at 4 (“The government acknowledges that defendant has properly

 exhausted her administrative remedies.”). Blumenstein argues that her age (52 years

 old), weight, hypothyroidism, and prior bout of COVID-19 present extraordinary

                                          3
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 4 of 11                    PageID #: 1027




 and compelling reasons warranting release. Dkt. No. 71 at 8–13. The Government

 disagrees, arguing that Blumenstein’s age and medical conditions put her, at most,

 at only a minimally increased risk of having a severe reaction to COVID-19, and the

 low number of COVID-19 infections at her facility put Blumenstein at a low risk of

 even contracting the disease. Dkt. No. 74 at 4–7. Moreover, the Government argues,

 the goals of sentencing would not be served if Blumenstein was released after

 serving only approximately 27 percent of her sentence. Id. at 8. 2 The Court agrees

 with the Government, and, for the reasons explained below, Blumenstein’s

 compassionate release motion is DENIED.

 I.        Extraordinary and Compelling Reasons

           Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons.” While Congress did not define

 “extraordinary and compelling reasons” warranting compassionate release, the

 Sentencing Commission has. See U.S.S.G. § 1B1.13. However, that definition is

 binding only as to compassionate release motions brought by the Director of the

 Bureau of Prisons, not where, as here, such motions are brought directly by a

 defendant. United States v. Aruda, -- F.3d --, 2021 WL 1307884, at *3–*4 (9th

 Cir. Apr. 8, 2021). While the Sentencing Commission's statements in U.S.S.G.

 § 1B1.13 are not binding, they nonetheless “may inform a district court's discretion


 2
     Blumenstein was arrested and has been detained since November 7, 2019. See Dkt. No. 57 at 1.

                                                  4
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 5 of 11           PageID #: 1028




 for [Section] 3582(c)(1)(A) motions filed by a defendant.” Aruda, 2021 WL

 1307884, at *4. In other words, the Court may still consider the Commission’s

 statements on what constitutes an extraordinary and compelling reason warranting

 release, where such relief is sought directly by a defendant. See id.

       In the context of COVID-19-related compassionate release motions brought

 by defendants, district courts often consider the same criteria to determine whether

 a defendant has presented an extraordinary and compelling reason warranting

 release: “courts have looked to the safety of the defendant’s current detention

 institution compared to release, as well as whether the defendant’s medical

 conditions elevate the risk of severe illness from COVID-19.” United States of

 America v. Marshall, 2021 WL 1535332, at *2 (D. Nev. Apr. 19, 2021) (citations

 omitted); accord United States v. Kauwe, 467 F. Supp. 3d 940, 946 (D. Nev. 2020)

 (considering whether: “(1) the combination of [the defendant’s] age and underlying

 health conditions elevate his risk of becoming seriously ill were he to contract

 COVID-19 . . . and (2) he faces greater risk from COVID-19 if he continues to be

 housed at his current facility instead of being released”); United States v. Williams,

 2020 WL 4586860 at *3 (D. Haw. Aug. 10, 2020) (denying compassionate release

 because the defendant failed to demonstrate a large number of past or present

 infections at the facility); United States v. Kim, 2020 WL 3213312, at *3 (D. Haw.




                                           5
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 6 of 11                  PageID #: 1029




 June 15, 2020) (denying compassionate release because the “court cannot tell that

 there is a substantial risk that [the defendant] will be reinfected”).

        The Court recognizes that Blumenstein is 52 years old, is overweight

 (possibly obese) and suffers complications from thyroid disease. Dkt. No. 57 at 2

 (showing Blumenstein was born March 11, 1969); Dkt. No. 76 at 21–22, 190

 (listing Blumenstein’s BMI as 29.8 based on a height of 63 inches and weight of

 171 pounds on October 21, 2020); Dkt. No. 77 at 5 (Blumenstein reporting her

 current weight is 176.4 pounds, giving her a BMI of 31.2); Dkt. No. 76 at 2

 (showing Blumenstein’s hypothyroidism is current as of March 2021).

 Nonetheless, at 52, Blumenstein is hardly in the most at-risk age-group.3

 Moreover, even assuming Blumenstein is slightly obese, the CDC only recognizes

 that obesity “can make [one] more likely” to have a severe reaction to COVID-19,

 not that it will.4 Finally, thyroid disease is not listed by the CDC as placing one at

 a greater risk of severe illness from COVID-19.5 In short, Blumenstein offers far




 3
   People at Increased Risk: Older Adults, CDC (last updated Apr. 16, 2021),
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
 visited Apr. 26, 2021).
 4
   People at Increased Risk: People with Certain Medical Conditions, CDC (last updated Mar. 29,
 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last visited Apr. 26, 2021)(emphasis added).
 5
   People at Increased Risk: People with Certain Medical Conditions, CDC (last updated Mar. 29,
 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last visited Apr. 26, 2021).

                                               6
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 7 of 11                  PageID #: 1030




 from compelling evidence that her age and medical conditions put her at a

 significant risk of a severe reaction to COVID-19.

        Even assuming it were compelling, to present an extraordinary and

 compelling reason warranting release due to COVID-19, this Court—and others 6—

 require that a defendant also show that there is “a high risk of contracting the virus

 because of the number of positive COVID-19 cases at the facility where [the

 defendant] is housed.” See, e.g., United States v. Rodrigues, No. 16-CR-00529-

 DKW, 2020 WL 5351029, *5 (D. Haw. Sept. 4, 2020). Blumenstein cannot make

 this showing. As of this order, the Bureau of Prisons (“BOP”) is reporting zero

 inmates and seven staff at FCI Pekin, where Blumenstein is housed, as currently

 infected with COVID-19.7 While these numbers may not be precise, they provide

 strong evidence that the chance of Blumenstein contracting the virus at this time is

 anything but significant. This conclusion is bolstered by the BOP’s efforts to

 vaccinate both staff and inmates in all BOP facilities.8

        While the Court is not bound by the Sentencing Commission’s definition of

 extraordinary and compelling reasons warranting compassionate release in this

 case, it finds that definition informative. Particularly in light of a motion for


 6
   See, e.g., United States v. Williams, 2020 WL 4586860, at *3 (D. Haw. Aug. 10, 2020).
 7
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Apr. 27, 2021).
 8
   As of this order, BOP reports that 122 staff members and 355 inmates at FCI Pekin have
 received the vaccine. COVID-19 Coronavirus: COVID-19 Vaccine Implementation, BOP,
 https://www.bop.gov/coronavirus/ (last visited Apr. 27, 2021).

                                               7
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 8 of 11                   PageID #: 1031




 compassionate release based on an illness, the Court finds it important to consider

 the effect that illness can be expected to have on the inmate and whether the inmate

 can be expected to fully recover. See U.S.S.G. § 1B1.13 n.1(A) (requiring an

 inmate to show that, due to an illness, his ability “to provide self-care within the

 . . . correctional facility” is or will be “substantially diminishe[d]” and that he

 cannot be expected to recover).

        FCI Pekin has had no COVID-19-related deaths.9 More significantly, the

 evidence before the Court indicates Blumenstein has contracted and fully

 recovered from COVID-19. See Dkt. No. 64-3 at 14 (explaining Blumenstein

 caught COVID-19 in December 2020); Dkt. No. 76 at 16, 236. As Blumenstein

 acknowledges, Dkt. No. 71 at 12–13, while there is still much to study, the CDC

 has advised that reinfections of COVID-19 are rare.10 And given her full recovery

 the first time she was infected, the Court has no evidence before it to suggest that

 Blumenstein would not fully recover again should she be among those rarely

 reinfected.

        In sum, where an inmate is seeking compassionate release due to a potential

 reaction to a communicable disease, such as COVID-19, she must usually



 9
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Apr. 23, 2021).
 10
    Reinfection with COVID-19, CDC (last updated Oct. 27, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Apr. 23,
 2021).

                                                8
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 9 of 11             PageID #: 1032




 demonstrate that the potential to be infected is high, she is at risk of a severe

 reaction if infected, and should she become infected, she will suffer significant

 short- or long-term harm or death. Because the remedy sought—years off a

 sentence for a felony conviction—is extraordinary, the circumstances warranting

 that remedy must be likewise extraordinary (and compelling). Blumenstein does

 not come close. The crux of her argument for release rests on boundless

 speculation that fails to wrestle with the facts—including that her facility is

 virtually COVID-free, she has already recovered from the disease, with little, if

 any, evident discomfort, she is unlikely to become reinfected, and vaccines are

 being administered to lower the risk to all.

       Because Blumenstein has failed to demonstrate an extraordinary and

 compelling reason warranting compassionate release, her motion is DENIED.

 II.   Section 3553(a) Factors & Risk of Danger to the Community

       Even if Blumenstein presented an extraordinary and compelling reason

 warranting a sentence reduction, the Court must consider any such reduction in

 light of the sentencing factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. §

 3582(c)(1)(A). Blumenstein argues that, in addition to the COVID-19 pandemic,

 several factors weigh in favor of release: (1) “Blumenstein was not a leader and

 she did nothing to impede or obstruct justice in this matter”; (2) “Blumenstein has

 completed a number of rehabilitative programs”; (3) the Court’s ability to impose


                                            9
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 10 of 11           PageID #: 1033




 supervised release mitigates the risk of releasing her; and (4) she is housed at a

 minimum-security satellite camp. Dkt. No. 71 at 18–20.

       None of these are persuasive. The Court considered Blumenstein’s role and

 cooperation, as well as the Court’s ability to impose supervised release in lieu of

 imprisonment, when it initially sentenced her. Further, the Court imposed a below-

 guidelines sentence, in part, because of her willingness to engage in pre-sentence

 rehabilitative programming. Dkt. No. 63 at 3. To consider these same factors

 again to reduce Defendant’s term of imprisonment to nothing amounts to double-

 counting. While the Court is encouraged that Blumenstein has continued to engage

 in BOP programming after sentencing, completing a modest amount of prison

 programming over the course of less than a year is not compelling evidence of

 rehabilitation warranting the magnitude of the reduction requested. Moreover, that

 the BOP has chosen to place Blumenstein in a minimum-security camp is not

 particularly relevant to the Court’s evaluation of the appropriateness of

 Blumenstein’s sentence in light of the Section 3553(a) factors and the

 “extraordinary and compelling” reason proffered.

       Thus, even if the Court found Blumenstein’s circumstances presented an

 extraordinary and compelling reason warranting compassionate release, it would

 find such release unwarranted in light of the Section 3553(a) sentencing factors.




                                           10
Case 1:20-cr-00009-DKW Document 78 Filed 04/27/21 Page 11 of 11             PageID #: 1034




                                CONCLUSION

       For the reasons set forth herein, Blumenstein’s motion for compassionate

 release, Dkt. No. 64, is DENIED.

       IT IS SO ORDERED.

       DATED: April 27, 2021 at Honolulu, Hawai‘i.




                                                                     --..
                                      De~
                                      United States District Judge




  United States v. Janice Blumenstein, Criminal No. 20-00009-DKW-1, ORDER
  DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
  RELEASE.

                                       11
